 Fill in4:14-bk-11327           Doc#:
         this information to identify the 110
                                          case:        Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 1 of 17
B 10 (Supplement 2) (12/11)           (post publication draft)
 Debtor 1               Parris T. Buford
                       __________________________________________________________________


 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                          Eastern
 United States Bankruptcy Court for the: ______________________              Arkansas
                                                                District of __________
                                                                             (State)
 Case number             14-11327
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                  U.S. Bank Trust National Association as Trustee
                                                                                                             Court claim no. (if known):
 Name of creditor:                of the SCIG Series III Trust
                                  ______________________________________
                                                                                                                     22
                                                                                                             _________________
                                                                                         5 ____
                                                                                       ____  9 ____
                                                                                                 5 ____
                                                                                                     6
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                  6 Butterfly Drive
                                  ________________________________________________
                                  Number         Street

                                  _______________________________________________

                                   North Little Rock         AR          72120
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

  
  X     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date               $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

       Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:              ____/_____/______
                                                                                 MM / DD / YYYY

  X
       Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                         (a)      17,561.28
                                                                                                                                  $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                +   (b)   $ __________

        c. Total. Add lines a and b.                                                                                        (c)      17,561.28
                                                                                                                                  $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                04_/_01
                                                                                 ___    ____/ 2018
        due on:                                                                  MM / DD / YYYY


Form 4100R                                                 Response to Notice of Final Cure Payment                                    page 1
         4:14-bk-11327 Doc#: 110 Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 2 of 17


                  Parris      T.               Buford                                                                   14-11327
Debtor 1        _______________________________________________________                       Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

        I am the creditor.
  X
        I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               __________________________________________________
                 /s/ Christopher K. Baxter
                   Signature
                                                                                              Date      05 03      2019
                                                                                                      ____/_____/________




                    Christopher          K.                Baxter                                       Attorney
 Print             _________________________________________________________                  Title   ___________________________________
                   First Name                      Middle Name         Last Name




 Company            Marinosci Law Group
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address            14643 Dallas Parkway, Suite 750
                   _________________________________________________________
                   Number                 Street


                    Dallas                            TX        75254
                   ___________________________________________________
                   City                                                State       ZIP Code




 Contact phone       972 _____–
                   (______) 331 _________
                                   2300                                                                ARMS-BK@mlgdefaultlaw.com
                                                                                              Email ________________________




Form 4100R                                                        Response to Notice of Final Cure Payment                                       page 2
4:14-bk-11327 Doc#: 110 Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 3 of 17
    4:14-bk-11327 Doc#: 110 Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 4 of 17


            9/18/2017            $1,500.00
            9/19/2017                                9/1/2016           9/1/2016
           10/19/2017            $2,000.00          10/1/2016          10/1/2016
           12/28/2017            $1,175.56          11/1/2016          11/1/2016
            1/17/2018            $3,000.00
            1/18/2018                               12/1/2016          12/1/2016
                                                     1/1/2017           1/1/2017
            2/14/2018            $1,500.00
            2/15/2018                                2/1/2017           2/1/2017
             3/8/2018            $1,500.00           3/1/2017           3/1/2017
            4/16/2018            $1,500.00           4/1/2017           4/1/2017
            5/15/2018            $1,500.00           5/1/2017           5/1/2017
            6/20/2018            $1,500.00           6/1/2017           6/1/2017
            7/24/2018            $1,500.00           7/1/2017           7/1/2017
            8/22/2018            $1,500.00           8/1/2017           8/1/2017
            9/12/2018            $1,500.00           9/1/2017           9/1/2017
           10/15/2018            $1,394.31          10/1/2017          10/1/2017
           11/28/2018            $1,394.31          11/1/2017          11/1/2017
           12/31/2018            $1,394.31          12/1/2017          12/1/2017
            1/28/2019            $1,394.31           1/1/2018           1/1/2018
            2/28/2019            $1,394.31           2/1/2018           2/1/2018
            3/29/2019            $1,394.31           3/1/2018           3/1/2018
Next due                                             4/1/2018           4/1/2018
4:14-bk-11327 Doc#: 110 Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 5 of 17
4:14-bk-11327 Doc#: 110 Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 6 of 17
4:14-bk-11327 Doc#: 110 Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 7 of 17


                $1,500.00        $1,500.00                      $1,691.74
   $1,440.18   ‐$1,440.18                      $1,440.18          $251.56
   $1,440.18      $559.82         $559.82                         $811.38
   $1,440.18     ‐$264.62                       $264.62           $546.76
                $3,000.00        $3,000.00                      $3,546.76
   $1,440.18   ‐$1,440.18                      $1,440.18        $2,106.58
   $1,440.18   ‐$1,440.18                      $1,440.18          $666.40
                $1,500.00        $1,500.00                      $2,166.40
   $1,440.18   ‐$1,440.18                      $1,440.18          $726.22
   $1,440.18       $59.82          $59.82                         $786.04
   $1,440.18       $59.82          $59.82                         $845.86
   $1,440.18       $59.82          $59.82                         $905.68
   $1,440.18       $59.82          $59.82                         $965.50
   $1,440.18       $59.82          $59.82                       $1,025.32
   $1,440.18       $59.82          $59.82                       $1,085.14
   $1,440.18       $59.82          $59.82                       $1,144.96
   $1,440.18      ‐$45.87                        $45.87         $1,099.09
   $1,440.18      ‐$45.87                        $45.87         $1,053.22
   $1,440.18      ‐$45.87                        $45.87         $1,007.35
   $1,440.18      ‐$45.87                        $45.87           $961.48
   $1,440.18      ‐$45.87                        $45.87           $915.61
   $1,440.18      ‐$45.87                        $45.87           $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
                    $0.00                                         $869.74
4:14-bk-11327 Doc#: 110 Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 8 of 17


                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
                  $0.00                                          $869.74
   4:14-bk-11327 Doc#: 110 Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 9 of 17




POC Arrears Credit   POC Debit    POC Suspense Balance POC Paid to Date
                                                  $0.00            $0.00
                                                  $0.00            $0.00
                                                  $0.00            $0.00
                                                  $0.00            $0.00
                                                  $0.00            $0.00
                                                  $0.00            $0.00
                                                  $0.00            $0.00
                                                  $0.00            $0.00
                                                  $0.00            $0.00
                                                  $0.00            $0.00
                                                  $0.00            $0.00
                                                  $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
             $0.00                                $0.00            $0.00
4:14-bk-11327 Doc#: 110 Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 10 of 17


        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
        $0.00                                 $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
4:14-bk-11327 Doc#: 110 Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 11 of 17


                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
                                              $0.00           $0.00
4:14-bk-11327 Doc#: 110 Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 12 of 17
4:14-bk-11327 Doc#: 110 Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 13 of 17
4:14-bk-11327 Doc#: 110 Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 14 of 17
4:14-bk-11327 Doc#: 110 Filed: 05/03/19 Entered: 05/03/19 14:21:30 Page 15 of 17




                    IN THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF ARKANSAS
                                 LITTLE ROCK DIVISION


 IN RE: Parris T. Buford                                 CASE NO.: 4:14-bk-11327

                                                         Chapter 13
          Debtor




                                CERTIFICATE OF SERVICE

       I, Christopher K. Baxter, certify that a true and correct copy of the Response to Notice of
Final Cure was placed in the U. S. Mail with sufficient postage affixed hereto or via
ECF/Electronic Mail as to guarantee proper delivery to the attached mailing matrix on this 3rd
day of May, 2019:



                                            Marinosci Law Group, P.C.

                                            /s/ Christopher K. Baxter
                                            Christopher K. Baxter
                                            Attorney Bar No.: 2008102
                                            14643 Dallas Parkway, Ste. 750
                                            Dallas, TX 75254
                                            Telephone: (972) 331-2300
                                            Facsimile: (972) 331-5240
                                            E-Mail: ARMS-BK@mlg-defaultlaw.com
                                            ATTORNEY FOR MOVANT
Label Matrix for4:14-bk-11327
                  local noticing Doc#: 110 Arkansas
                                            Filed: Dept.
                                                    05/03/19      Entered:
                                                          of Finance  & Admin. 05/03/19 14:21:30
                                                                                           John GibsonPage   16 of 17
                                                                                                       Auto Sales
0860-4                                     Legal Counsel                                   1425 Airport Road
Case 4:14-bk-11327                         P.O. Box 1272, Rm 2380                          Hot Springs, AR 71913-7955
Eastern District of Arkansas               Little Rock, AR 72203-1272
Little Rock
Fri May 3 11:44:06 CDT 2019
Little Rock Division                       ALTAIR OH XIII, LLC                             Arkansas DF&A
U.S. Bankruptcy Court                      C O WEINSTEIN, PINSON, AND RILEY, PS            Legal Division
300 W. 2nd Street                          2001 Western Avenue, Ste 400                    P.O. Box 1272
Little Rock, AR 72201-2400                 Seattle, WA 98121-3132                          Little Rock, AR 72203-1272


Arkansas Department of Finance and Admin.     Barclays Bank Delaware                        Best Buy/CBNA
Legal Counsel Room 2380                       P.O. Box 8803                                 P.O. Box 6497
P O Box 1272                                  Wilmington, DE 19899-8803                     Sioux Falls, SD 57117-6497
Little Rock, AR 72203-1272


CERASTES, LLC                                 Capital One Bank USA NA                       Christian Brothers University
C O WEINSTEIN, PINSON, AND RILEY, PS          P.O. Box 30281                                650 East Parkway South
2001 Western Avenue, Ste 400                  Salt Lake City, UT 84130-0281                 Memphis, TN 38104-5568
Seattle, WA 98121-3132


Citibank, N.A.                                Citicards CBNA                                Credit One Bank
701 East 60th Street North                    701 E. 60th Street N.                         P.O. Box 98873
Sioux Falls, SD 57104-0493                    Sioux Falls, SD 57104-0432                    Las Vegas, NV 89193-8873



DLJ Mortgage Capital, Inc.                    (p)DELL FINANCIAL SERVICES                    Dell Financial Svcs Web Bank
Serviced by Select Portfolio Servicing,       P O BOX 81577                                 P.O. Box 81607
3217 S. Decker Lake Dr.                       AUSTIN TX 78708-1577                          Austin, TX 78708-1607
Salt Lake City, UT 84119-3284


Dept. of Child Support Service                ECMC                                          Exxon Mobil/Citibank
P.O. Box 419064                               PO BOX 16408                                  P.O. Box 6497
Rancho Cordova, CA 95741-9064                 ST. PAUL, MN 55116-0408                       Sioux Falls, SD 57117-6497



FAY SERVICING, LLC                            Fay Servicing, LLC                            First Premier Bank
440 S. LaSalle Street                         Customer Service                              3820 N. Louise Ave.
Suite 2000                                    P.O. Box 809441                               Sioux Falls, SD 57107-0145
CHICAGO, IL 60605-5011                        Chicago, IL 60680-9441


Ford Motor Credit                             (p)FORD MOTOR CREDIT COMPANY                  GECRB/Ashley Furniture
P.O. Box 542000                               P O BOX 62180                                 P.O. Box 965036
Omaha, NE 68154-8000                          COLORADO SPRINGS CO 80962-2180                Orlando, FL 32896-5036



GECRB/Walmart                                 Internal Revenue Service                      LVNV Funding, LLC its successors and assigns
P.O. Box 965024                               P.O. Box 7346                                 assignee of FNBM, LLC
Orlando, FL 32896-5024                        Philadelphia, PA 19101-7346                   Resurgent Capital Services
                                                                                            PO Box 10587
                                                                                            Greenville, SC 29603-0587
                4:14-bk-11327
Massachusetts Higher                   Doc#:
                      Education Assistance Co 110 Ocwen
                                                   Filed:
                                                        Loan05/03/19     Entered: 05/03/19 14:21:30
                                                             Servicing, LLC                             Page
                                                                                              (p)PORTFOLIO      17 of
                                                                                                           RECOVERY    17 LLC
                                                                                                                    ASSOCIATES
dba American Student Assistance                   1661 Worthington Road, Ste 100              PO BOX 41067
100 Cambridge St                                  West Palm Beach, FL 33409-6493              NORFOLK VA 23541-1067
Boston, MA 02114-2567


Premier Bankcard/ Charter                            Quantum3 Group LLC as agent for                      San Diego DCSS
P.O. Box 2208                                        MOMA Funding LLC                                     PO Box 122031
Vacaville, CA 95696-8208                             PO Box 788                                           San Diego, CA 92112-2031
                                                     Kirkland, WA 98083-0788


Student Assistance Foundation                        U.S. Bank Trust National Association                 U.S. Trustee (ust)
2500 Broadway                                        c/o BSI Financial Services                           Office Of U. S. Trustee
P.O. Box 5209                                        1425 Greenway Drive, Ste 400                         200 W Capitol, Ste. 1200
Helena, MT 59604-5209                                Irving, TX 75038-2480                                Little Rock, AR 72201-3618


Doug Lickert                                         Mark T. McCarty                                      Parris T. Buford
Attorney at Law                                      Chapter 13 Standing Trustee                          6 Butterfly Drive
5321 JFK Blvd., Suite A                              P.O. Box 5006                                        Sherwood, AR 72120-5118
North Little Rock, AR 72116-6736                     N. Little Rock, AR 72119-5006




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Dell Financial Services, LLC                         Ford Motor Credit Company LLC                        Portfolio Recovery Associates, LLC
Resurgent Capital Services                           Dept 55953                                           POB 12914
PO Box 10390                                         P O Box 55000                                        Norfolk VA 23541
Greenville, SC 29603-0390                            Detroit MI 48255-0953




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Christiana Trust                                  (u)DLJ Mortgage Capital, Inc.                        (u)Fay Servicing, LLC




(u)Ocwen Loan Servicing, LLC.                        (u)Wilmington Trust, National Association            (d)John Gibson Auto Sales
                                                                                                          1425 Airport Road
                                                                                                          Hot Springs, AR 71913-7955



(d)Quantum3 Group LLC as agent for                   End of Label Matrix
MOMA Funding LLC                                     Mailable recipients    41
PO Box 788                                           Bypassed recipients     7
Kirkland, WA 98083-0788                              Total                  48
